Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the appellee having purchased the land in the proceedings mentioned at a judicial sale thereof, could only have obtained relief, if to any entitled, because of the matters stated in his bill, by resisting the confirmation of said sale in the cause wherein the decree directing it was rendered; and that it was not competent for the said Circuit Superior Court to give him relief by way of injunction to a judgment on a bond executed by him to the commissioner of the *200Court, on the ground of any defects of title to the property existing at the time of his said purchase. The Court is therefore of opinion, that the said Circuit Superior Court erred in not dissolving, wholly and unconditionally, the injunction which had been granted to the appellee. Wherefore it is decreed and ordered, that the said decree of said Circuit Superior Court be reversed and annulled, with costs to appellants. And this Court proceeding to render such decree as the said Circuit Superior Court ought to have rendered, it is further decreed and ordered, that said injunction be wholly and unconditionally dissolved, and the plaintiff’s bill dismissed; and that the defendants recover against him their costs by them about their defence in the said Circuit Superior Court expended.